—In a proceeding pursuant to CPLR article 78 to compel the City of Long Beach to restore the petitioner to her position as a bus driver, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (McCarty, J.), entered April 11, 2000, which, upon the restoration and an award of back wages and other benefits minus Workers’ Compensation benefits she may have received, granted the petitioner’s motion for payment.
Ordered that the order and judgment is affirmed, with costs.
The appellant’s contentions are barred by the prior decision and order of this Court (see, Matter of Cooke v City of Long Beach, 247 AD2d 538; Matter of Ernalex Constr. Realty Co. v *479City of Glen Cove, 256 AD2d 336; Losquadro v Winthrop Univ. Hosp., 225 AD2d 594). Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.